-   ---   ----------------------------------------------.
            ...        .
          AO 245B (CASDRev. 08/13) Judgment in a Criminal Case                                                                         FILED
                                                       UNITED STATES DISTRICT Co                                                       SEP l 3 2019
                                                            SOUTHERN DISTRICT OF CALIFORNIA
                            UNITED STATES OF AMERICA                                        JUDGMENT AFTER lflWllil~:___ __,E1~!!l:j
                                                                                            (For Offenses Committed On or After November 1, 1987)
                                                  V.
                                RUBEN OSCAR ROBLES
                                                                                                Case Number:          l 7CR4391-LAB

                                                                                            JAMIL. FERRARA, CJA
                                                                                            Defendant's Attorney
          REGISTRATION NO.                        66073298
          IZI     Correction of Sentence on Remand (Fed. R Crim. P. 35); Previously Imposed Sentence is Hereby Set Aside and Vacated

          THE DEFENDANT:
          IZI pleaded guilty to count(s)               ONE, TWO AND THREE OF THE INFORMATION

          D   was found guilty on count( s)
              after a olea of not guiltv.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                             Count
          Title & Section                          Nature of Offense                                                                        Number(s)
          21 USC 952, 960                          IMPORTATION OF METHAMPHETAMINE                                                              1

          21 USC 952,960 and 18                    IMPORTATION OF HEROIN
          USC2                                                                                                                                    2
          21 USC 952, 960                          IMPORTATION OF COCAINE                                                                         3


               The defendant is sentenced as provided in pages 2 through                               4           of this judgment.
          The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
          D       The defendant has been found not guilty on count(s)

          D       Count(s)
                              - - - - - - - - - - - - - are                                       dismissed on the motion of the United States.

          IZI     Assessment: $100.00 per count, $300.00 total



          IZI No fine                         •
                                        Forfeiture pursuant to order filed                                      , included herein.
                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
          change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
          judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
          any material change in the defendant's economic circumstances.



                                                                                                     Imposition of S ~ _

                                                                                                                fl·(~
                                                                                            HON. LA          Y ALAN BURNS
                                                                                            CHIEF UNITED STATES DISTRICT JUDGE


                                                                                                                                          17CR4391-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                 RUBEN OSCAR ROBLES                                                      Judgment - Page 2 of 4
CASE NUMBER:               l 7CR4391-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 78 MONTHS, each count concurrent




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZl   The court makes the following recommendations to the Bureau of Prisons:
       PARTICIPATE IN THE RESIDENTIAL DRUG ASSESSMENT PROGRAM.
       TERMINAL ISLAND OR SOUTHERN DISTRICT OF CALIFORNIA REGION DESIGNATION




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      17CR4391-LAB
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                     RUBEN OSCAR ROBLES                                                                             Judgment - Page 3 of 4
    CASE NUMBER:                   17CR4391-LAB

                                                           SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
3 YEARS, EACH COUNT CONCURRENT



     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September I 3, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 3 drug tests per month during the
term of supervision, unless otherwise ordered by court.
         The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
         substance abuse. (Check, if applicable.)
         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
         The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
         Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
         The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
•        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
         resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
•        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                          STANDARD CONDITIONS OF SUPERVISION
    I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
    2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
    3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
    4)     the defendant shall support his or her dependents and meet other family responsibilities;
    5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
           reasons;
    6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
    7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
    9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so by the probation officer;
     10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view of the probation officer;
     11)   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
           the court; and
    13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
           with such notification requirement.



                                                                                                                                      17CR4391-LAB
     ~-   '   '   i'
 AO 245B (CASD Rev. 08113) Judgment in a Criminal Case

 DEFENDANT:                  RUBEN OSCAR ROBLES                                                    Judgment - Page 4 of 4
 CASE NUMBER:                l 7CR4391-LAB

                                      SPECIAL CONDITIONS OF SUPERVISION




           1. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
              Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
               contraband or evidence of a violation of a condition of release; failure to submit to a search may be
              grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
              searches pursuant to this condition. (4th amendment waiver)
          2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
          3. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
              comply with both United States and Mexican immigration law requirements.
          4. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
              directed by the probation officer. Allow for reciprocal release of information between the probation
              officer and the treatment provider. May be required to contribute to the costs of services rendered in an
              amount to be determined by the probation officer, based on ability to pay. The defendant shall be tested
              twice a month for one year. The probation officer may modify or terminate testing if no dirty tests are
              reported.
          5. Seek and maintain full time employment and/or schooling or a combination of both.




II

II




                                                                                                     l 7CR4391-LAB
